In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of a judgment of the Supreme Court, Westchester County (Coppola, J.), entered November 13, 1990, as, upon a jury verdict, is in favor of the defendants John Hastings and Anthony Borassi dismissing the complaint insofar as it is asserted against them.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
On the evening of June 13, 1987, a car driven by the plaintiff Techia Bunyavong collided with a car driven by the defendant John Hastings and owned by the defendant Anthony Borassi, at the intersection of Jerome Drive and Route 6 in the Town of Cortlandt. At the time of the impact, the Bunyavong vehicle was traveling eastbound on Route 6 and the Borassi vehicle was attempting to make a left hand turn from Jerome Drive onto the westbound lane of Route 6. Several witnesses testified that immediately prior to the impact, Bunyavong was attempting to pass other vehicles traveling in the eastbound lane at a very high rate of speed. We find that the jury verdict absolving Hastings and Borassi from responsibility for the accident was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
We have reviewed the plaintiffs’ remaining contentions and find that they are without merit or do not warrant reversal. Thompson, J. P., O’Brien, Joy and Altman, JJ., concur.